Citation Nr: 1611427	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for traumatic arthritis, lower thoracic and lumbar spine, for the period from May 20, 2014 to October 25, 2014, on an extraschedular basis.

2.  Entitlement to a disability rating in excess of 40 percent for traumatic arthritis, lower thoracic and lumbar spine, for the period beginning October 25, 2014, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965 and from October 1981 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned at a February 2015 Video Conference hearing.  The hearing transcript is of record.  

In an April 2015 decision, the Board, in pertinent part, denied the Veteran's claims for a disability rating in excess of 20 percent for traumatic arthritis, lower thoracic and lumbar spine for the period beginning May 20, 2010 and ending October 25, 2014.  The Board also granted a rating of 40 percent for traumatic arthritis, lower thoracic and lumbar spine, for the period beginning October 25, 2014.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  Pursuant to a December 2015 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision with regard to the issues of entitlement to an increased rating for traumatic arthritis, lower thoracic and lumbar spine for the period beginning May 20, 2010 and ending October 25, 2014, and entitlement to an increased rating for traumatic arthritis, lower thoracic and lumbar spine, for the period beginning October 25, 2014, and remanded the matters for compliance with the terms of the Joint Motion.  


This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed that the Board failed to provide an adequate statement of reasons or bases in support of its conclusions that the Veteran's claims noted above did not warrant referral for consideration of extraschedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).


Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The June 2010 VA examiner noted that the Veteran suffered from flare-ups, which required him to stop all physical activity.  The September 2011 VA examiner noted the Veteran's constant use of a cane and brace for locomotion, and that the Veteran had an abnormal gait.  The examiner also noted that the Veteran's back disability impacted his ability to work.  In addition, the October 2014 VA examiner noted that the Veteran required the regular use of a cane and constant use of a walker for ambulation, and that he had experienced incapacitating episodes.  See June 2010, September 2011 and October 2014 VA examination reports.  The Board finds that this severe symptomatology is not contemplated in the schedular 20 percent and 40 evaluations, and suggests that there may be marked interference with employment.  Hence, the criteria have been met for referral for consideration of an extraschedular rating for both periods on appeal.

In addition, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected not only for traumatic arthritis, lower thoracic spine, but also for left lower extremity radiculopathy, a right knee disability, a left knee disability, painful scar of the lumbar spine, linear scar of the lumbar spine, status post excision pilonidal cyst, bilateral hearing loss, and surgical scar of the cervical spine.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report and cooperate for a VA examination, if scheduled, without good cause may include the denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Any development deemed necessary by the RO should be conducted, to potentially include obtaining any relevant treatment records or examination regarding the Veteran's extraschedular claims. 

2.  Following completion of the above, based on the symptomatology noted above, and in accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) the claims should be submitted to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

3.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

